RESOLUCIÓN
Ayer, 30 de agosto de 2010, el Servicio Nacional de Me-teorología emitió un aviso de huracán para las islas de Vie-*847ques y Culebra, y una vigilancia de huracán para Puerto Rico. Por ello, y salvaguardando la seguridad de los em-pleados, se decretó la suspensión de los trabajos en la Rama Judicial y el cierre de las Secretarías y de los Tribu-nales durante toda la tarde, con cargo a la licencia por desastre natural.
Debido a los efectos que dejó el huracán Earl, y a que en muchas áreas del país los servicios de energía eléctrica, agua y teléfono han quedado interrumpidos, los Tribunales y las distintas dependencias de la Rama Judicial permane-cerán cerradas hoy, 31 de agosto de 2010.
Como resultado de lo anterior, y al amparo de nuestra facultad de reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o re-glamentos aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto en los Arts. 399 y 389 del Código Político de Puerto Rico de 1902 (1 L.P.R.A. secs. 72 y 73), por lo que se considerará hoy —31 de agosto de 2010— como si fuera día feriado.
Cualquier término a vencer ese día se extenderá hasta el próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo